MEMORANDUM OF DECISION ON DEFENDANT’S MOTION TO DISMISS (UNOPPOSED)
GUERNSEY, C.J.
This action has been consolidated with Boskello, Et Al, v. Mohegan Tribal Gaming Authority, GDTC-T-119-PMG. Both cases are personal injury claims brought by passengers in the same limousine allegedly owned by The Mohegan Tribal Gaming Authority (MTGA) and operated by the individual Defendant, William Clarke, an MTGA employee acting within the scope of his employment. In each case the individual Defendant has moved for dismissal of the claims against him, to which the Plaintiffs have no objection.
As more particularly described in a Memorandum of Decision of even date herewith issued in the Boskello matter, the limited waiver of sovereign immunity set forth in MTC § 8—250(b), which requires all actions thereunder be brought to the Gaming Disputes Court, necessarily incorporates the restriction set forth in MTC § 3-131 that in such actions the named defendant shall be the Mohegan Tribal Gaming Authority.
Defendant’s Motion to Dismiss claims against William Clarke is granted.1

. In both cases, the claims against the limousine's owner (MTGA) and operator (Clarke) are set forth in the same two counts, one for each Plaintiff, which the Court recognizes as standard State court pleading practice. Plaintiffs in both cases are encouraged to file *245amended complaints deleting the claims against William Clarke, without the necessity of an order pursuant to MRCP § 27.